09-3962-cv
Benjamin v. Health & Hosp. Corp.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
Court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the fourth day of October, two thousand and ten.

PRESENT:

          WILFRED FEINBERG ,
          JOSEPH M. MC LAUGHLIN ,
          JOSÉ A. CABRANES,
                 Circuit Judges.


-------------------------------------------x

LESLIE -ANN BENJAMIN ,

                               Plaintiff-Appellant,

          v.                                                                               No. 09-3962-cv,

HEALTH AND HOSPITALS CORPORATION and KINGS
COUNTY HOSPITAL CENTER ,

                               Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                      Leslie-Ann Benjamin, pro se, Staten Island, NY.

FOR APPELLEES:                                      Susan B. Eisner, Assistant Corporation Counsel, (Michael A.
                                                    Cardozo, Corporation Counsel, on the brief), City of New
                                                    York, New York, NY.

                                                                   1
       Appeal from a September 11, 2009 judgment entered in the United States District Court for
the Eastern District of New York (Kiyo A. Matsumoto, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be AFFIRMED.

        Plaintiff-Appellant Leslie-Ann Benjamin appeals from the District Court’s judgment granting
summary judgment in favor of the defendants and dismissing her employment discrimination action.
We assume the parties’ familiarity with the facts, proceedings below, and specification of appellate
issues and hold as follows.

        We review an order granting summary judgment de novo and ask whether the district court
properly concluded that there were no genuine issues of material fact and that the moving party was
entitled to judgment as a matter of law. ReliaStar Life Ins. Co. v. Home Depot U.S.A., Inc., 570 F.3d
513, 517 (2d Cir. 2009). In determining whether there are genuine issues of material fact, we are
“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party
against whom summary judgment is sought,” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)
(quotation marks omitted), but “conclusory statements or mere allegations [are] not sufficient to
defeat a summary judgment motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002).

        Having conducted a de novo review of the record in light of these principles, we affirm the
judgment below for substantially the same reasons stated by the District Court in its thorough and
well-reasoned decision. We have considered Benjamin’s arguments on appeal and have found them
to be without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.


                                               FOR THE COURT,

                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                  2